 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHALLA ALFARO BRITTANY,                          No. 2:18-cv-2627-KJM-KJN PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO POLICE
      DEPARTMENT, et al.
15
                         Defendants.
16

17

18          On November 7, 2018, the court denied plaintiff’s motion to proceed in forma pauperis,

19   and directed plaintiff to pay the applicable filing fee within 28 days. (ECF No. 3.) Plaintiff was

20   expressly cautioned that failure to timely pay the filing fee, or timely request an extension of time

21   to do so, may result in dismissal of the action. (Id.)

22          Although the applicable deadline has now passed, plaintiff neither paid the filing fee nor

23   requested an extension of time to do so based on any articulated cause. Accordingly, IT IS

24   HEREBY RECOMMENDED that:

25          1. The action be dismissed without prejudice.

26          2. The Clerk of Court be directed to close this case.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
                                                        1
 1   days after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 4   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 5   objections. The parties are advised that failure to file objections within the specified time may

 6   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 7   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 8   Dated: December 14, 2018

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
